329 S.W.3d 764 (2011)
Raymond BARRETT, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94486.
Missouri Court of Appeals, Eastern District, Division Five.
January 18, 2011.
Maleaner R. Harvey, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Raymond Barrett (Movant) appeals from the judgment of the Circuit Court of the City of St. Louis denying without an evidentiary hearing his Rule 24.035 motion for post-conviction relief Movant asserts that the motion court clearly erred in denying his claim that plea counsel provided ineffective assistance by failing to request that Movant be screened for eligibility for the long-term drug treatment program under Section 217.362.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).